Citation Nr: 0929019	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for the cause 
of the Veteran's death.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from May 4, 1945 
to August 17, 1945 and regular Philippine Army service from 
August 1945 to May 10, 1946.  It is contended that the 
Veteran had guerrilla service which began in July 1943, 
however such service has not been officially certified.  The 
appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim of service connection for the cause of the Veteran's 
death because new and material evidence had not been received 
to reopen a previously denied claim.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c);  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
Veteran's death; and in an unappealed rating decision of 
September 2004 the RO confirmed and continued the prior 
denial of service connection for the cause of the Veteran's 
death because no new and material evidence had been received 
to reopen the previously denied claim.  Those decisions are 
final.

2.  In a January 2005 RO rating decision, the previously 
denied claims of service connection for the cause of the 
Veteran's death were confirmed and continued because no new 
and material evidence had been received to reopen the 
previously denied claims.  A timely notice of disagreement 
was received in June 2005; however, the appellant withdrew 
her appeal in writing later that same month, and the appeal 
was dismissed as withdrawn.  The January 2005 rating decision 
became final.  

3.  Evidence submitted since the RO's January 2005 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's January 2005 rating decision and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated August 2007.

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for the cause of 
the veteran's death, and for the claim to reopen based on the 
submission of new and material evidence.  The notification 
also identified the relative duties of VA and the claimant to 
obtain evidence.  

In addition, the appellant was provided notification of why 
the underlying service connection claim was denied, as well 
as what type of evidence constituted new and material 
evidence in this case.  Thus, the appellant was aware of the 
basis for the denial of the underlying cause of death claim 
and was also aware that she needed to provide new and 
material evidence to reopen the previously denied claim.  The 
August 2007 duty-to-assist letter, for example, specifically 
notified the appellant that she needed to provide competent 
medical evidence to establish that the Veteran's cause of 
death was related to his military service.  The appellant, in 
correspondence dated in June 2005, indicated that she 
understood what type of evidence she needed to provide to 
substantiate her claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Although the initial notifications did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim of service connection for the 
cause of the veteran's death is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file, and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  In any event, the 
appellant has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

II.  New and Material Evidence

The appellant seeks service connection for the cause of the 
Veteran's death.  She alleges that the Veteran's death in 
February 1992 from pulmonary tuberculosis (PTB) had its onset 
during active guerrilla service.  

In an October 1997 unappealed decision, the Board denied 
service connection for the cause of the Veteran's death.  The 
basis of the denial was that the Veteran had no service-
connected disabilities at the time of his death, there was no 
evidence of pulmonary tuberculosis during active service or 
within three years after discharge from service, and a 
private medical certificate dated in 1947 that indicated a 
diagnosis of PTB was unsupported by any objective medical 
evidence.

The appellant attempted to reopen her claim of service 
connection for the cause of the Veteran's death in 2004.  In 
conjunction with her claim to reopen, she submitted 
additional documents, which were essentially duplicative of 
evidence already considered in the Board's October 2007 
denial.  In an unappealed September 2004 rating decision, 
service connection for the cause of the Veteran's death was 
denied because new and material evidence had not been 
received to reopen the previously denied claim.  

In a subsequent attempt to reopen her claim, the appellant 
submitted a December 2004 memorandum from the physician who 
signed the Veteran's death certificate.  He opined that the 
Veteran's death-causing PTB had its onset during service.  In 
a January 2005 rating decision, the RO once again determined 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
the cause of the Veteran's death.  The appellant submitted a 
timely notice of disagreement (NOD) with the January 2005 
rating decision; however, in a written statement dated in 
June 2005, the appellant withdrew her NOD, and the January 
2005 decision became final.  

The appellant's current claim to reopen was received at the 
RO in June 2007.  Currently, the appellant reiterates her 
prior contentions regarding her late husbands PTB onset.

The only additional evidence that has been added to the 
record is duplicative of evidence already considered.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the Board's October 
1997 denial, the evidence revealed that the Veteran had no 
service-connected disabilities at the time of his death, 
there was no evidence of pulmonary tuberculosis during active 
service or within three years after discharge from service, 
and a private medical certificate dated in 1947 that 
indicated a diagnosis of PTB was unsupported by any objective 
medical evidence.  That decision is final.  38 U.S.C.A. § 
7104.  

Since the initial denial, evidence has been added to the 
claims file, but rating decisions of September 2004 and 
January 2005 determined that the evidence was cumulative and 
redundant of evidence previously considered, and confirmed 
the prior final decision.  The September 2004 and January 
2005 decisions are final.  

Any new evidence added since the January 2005 decision is 
merely duplicative of evidence already associated with the 
claims file.  Thus, it is neither new nor material.  It does 
not include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It does not show a diagnosis of PTB in 
service, or provide supporting objective evidence of PTB 
within three years following discharge from service, or 
provide any nexus evidence linking the cause of the Veteran's 
death to any in-service injury or disease.  In other words, 
the additional evidence added to the record does not provide 
any medical basis to relate the Veteran's death-causing PTB 
to service.  Rather, the evidence added to the record is the 
same evidence already submitted by the appellant, which has 
been previously considered.  

Evidence submitted since the RO's January 2005 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 2005 
decision and reopening the claim is not warranted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.










ORDER

The application to reopen the claim of service connection for 
the cause of the Veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


